Per Curiam.
These are actions of tort, and were tried together at the Camden Circuit. The state of the case shows that the defend*229ants in one case were charged- with an unlawful entry upon the plaintiffs premises on the 9th day of 'January, 1901, and the defendants in the other case were charged with a separate and independent act of trespass committed upon the same premises three days later. The trial judge instructed the jury that the actions were separate, and gave separate instructions in each case. In spite of this, the jury rendered but a single verdict, which was a finding of $3,500 damages as against all the defendants in the two cases, saving one individual, who was discharged by order of the judge. It is obvious that this mistake on the part of the jury can only be remedied by a new trial.
Let the rules to show cause be made absolute.